Citation Nr: 1429233	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetes mellitus, type II, prior to May 8, 2007.  

2.  Entitlement to an initial rating om excess of 20 percent for diabetes mellitus, type II, since May 2007.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 and again from March 1973 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  Service connection for diabetes mellitus, type II, was granted, and provided a noncompensable rating, effective January 2007.  Service connection for peripheral neuropathy of the left and right upper and lower extremities, secondary to diabetes mellitus, type II, was denied.  By rating decision of September 2007, the initial rating for diabetes mellitus, type II, was increased to 20 percent, effective May 2007.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB V. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an initial increased rating for diabetes mellitus, type II is still in appellate status.  

The Board remanded the instant claims in August 2011, for further development.  

Service connection for peripheral neuropathy of the right upper extremity (dominant), involving the median nerve, secondary to service-connected diabetes mellitus, type II, was granted by rating decision of August 2012.  A 10 percent rating was awarded, effective January 2007.  Service connection for peripheral neuropathy of the right lower extremity, involving the sciatic nerve, secondary to service-connected diabetes mellitus, type II, was granted by rating decision of August 2012.  A 10 percent rating was also awarded, effective January 2007.  These issues were granted in full and are no longer before the Board.  

However, peripheral neuropathy of additional upper and lower extremity nerves, claimed as secondary to service-connected diabetes mellitus, type II, addressed on appeal will be discussed in the decision below and continue to be reflected on the title page.  


FINDINGS OF FACT

1.  From January 22, 2007 to February 22, 2007, the Veteran's diabetes mellitus, type II, received no treatment.  

2.  Effective February 23, 2007, the Veteran's diabetes mellitus, type II, was manageable by restricted diet.  

3.  Effective May 8, 2007, the Veteran's diabetes mellitus, type II, was managed by oral hypoglycemic agent, and restricted diet; diabetes mellitus did not require insulin and regulation of activities.  

4.  The Veteran has peripheral neuropathy of the left lower extremity, involving the sciatic and femoral nerves, secondary to diabetes mellitus, type II.  

5.  The Veteran has peripheral neuropathy of the right lower extremity, involving the femoral nerve, secondary to diabetes mellitus, type II.  

6.  The Veteran has peripheral neuropathy of the left upper extremity, involving the radial, median, and ulnar nerves, secondary to diabetes mellitus, type II.  

7.  The Veteran has peripheral neuropathy of the right upper extremity, involving the radial and ulnar nerves, secondary to diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  From January 22, 2007 to February 22, 2007, the criteria for an initial compensable rating for diabetes mellitus, type II were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).  

2.  From February 23, 2007 to May 7, 2007, the criteria for an initial rating of 10 percent, and no more, for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).  

3.  Since May 8, 2007, the criteria for an initial rating greater than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).  

4.  Peripheral neuropathy of the left lower extremity, involving the sciatic and femoral nerves, is proximately due to or the result of service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

5.  Peripheral neuropathy of the right lower extremity, involving the femoral nerve, is proximately due to or the result of service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013). 

6.  Peripheral neuropathy of the left upper extremity, involving the radial, median, and ulnar nerves, is proximately due to or the result of service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013). 

7.  Peripheral neuropathy of the right upper extremity, involving the radial and ulnar nerves, is proximately due to or the result of service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Service connection for diabetes mellitus, type II, was granted in a rating decision of April 2007.  The Veteran appealed the assigned noncompensable disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  As to the peripheral neuropathy service connection claims, they are granted in full herein.  Thus, there is no prejudice to the Veteran to proceeding to a decision on these issues.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical or other evidence pertinent to his appeal.  

The Veteran underwent a VA examination in February 2007.  The Board finds the VA examination/evaluation report to be thorough and adequate upon which to base a decision with regard to the Veteran's diabetes mellitus, type II, and peripheral neuropathy claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The examiner also provided specific diagnoses as to peripheral neuropathy.

The Veteran was offered the opportunity to set forth his contentions at a Board hearing.  The Veteran declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3  (2013). 

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran asserts that his diabetes mellitus, type II, is more severe than the current evaluations reflect.  He states that his diabetes has become progressively worse. 

By history, the Veteran was granted service connection for diabetes mellitus, type II, associated with herbicide exposure, by rating decision of January 2007.  A noncompensable rating was awarded, effective January 22, 2007.  By rating decision of September 2007, a 20 percent rating  was awarded, effective May 8, 2007.  A 20 percent rating has been in effect since that time under DC 7913. 

A 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2013).  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that no more than a noncompensable rating is warranted from January 22, 2007 to February 22, 2007 for diabetes mellitus; a 10 percent rating is warranted from February 23, 2007 to May 7, 2007; and no more than a 20 percent rating is warranted since May 8, 2007.  

VA outpatient treatment records show that in December 2006 the Veteran's glucose tolerance test was positive for diabetes mellitus, type II.  A letter was sent to the Veteran to talk to his doctor and to file a claim for service connection for diabetes mellitus, type II.  On February 23, 2007, the Veteran underwent a VA examination and was also seen by his doctor for scheduled treatment for diabetes mellitus, type II.  The VA examination report indicated that the Veteran was not on any treatment for diabetes mellitus, type II.  He was not on any medication for his diabetes mellitus, type II, but he was scheduled for an examination with his nutritionist on that same day to discuss a dietary plan.  There was no medical evidence relating any regulation of activities.  The diagnosis was diabetes mellitus, type II, without residuals.  

That same date of February 23, 2007, the Veteran was seen by a VA examiner for retinopathy.  He did not have any signs or symptoms of retinopathy, but the medical evidence indicated that he was on diet control for his diabetes mellitus, type II.  In March 2007, he was instructed to limit his sweet intake and to eat fresh fruits in moderation and more vegetables.  

On May 8, 2007, the Veteran was placed on an oral hypoglycemic medication for treatment of his diabetes mellitus, type II.  

A review of the record shows no medical evidence of treatment for diabetes mellitus prior to February 23, 2007.  On February 23, 2007, the medical evidence indicates that the Veteran's diabetes mellitus, type II, was controlled by diet.  The evidence from that time to May 7, 2007 indicates at the least that the Veteran was to limit his sweet intake, eat more vegetables and eat fresh fruits in moderation.  This shows that the Veteran warranted a 10 percent rating, indicative of diabetes mellitus, type II, manageable by restricted diet only.  As of May 8, 2007, the Veteran was placed on Metformin, an oral hypoglycemic agent.  Since May 8, 2007, there is no medical evidence showing the Veteran required insulin or regulation of activities, necessary to warrant a 40 percent or higher rating.  Therefore, the Veteran's staged ratings shows no more than a noncompensable rating is warranted from January 22, 2007 to February 22, 2007, a rating of 10 percent, and no more, was warranted from February 23, 2007 to May 7, 2007, and a 20 percent rating, and no more, was warranted from May 8, 2007.  

The Board has considered the Veteran's statements that his diabetes mellitus, type II, is worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II, according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II, disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased ratings for diabetes mellitus, type II, is not warranted except for the period between February 23, 2007 to May 7, 2007 on a schedular basis. 

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II, disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II, is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II, that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II, under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


Secondary Service Connection 

The Veteran asserts, that he has peripheral neuropathy of the left and right upper and lower extremities, caused by his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2013). 

At the outset, service treatment records are devoid of findings, treatment, or diagnosis for peripheral neuropathy of the left and right upper and lower extremities.  The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has peripheral neuropathy of the left and right upper and lower extremities due to his service-connected diabetes mellitus, type II.  

The Veteran underwent a VA examination in September 2011.  During that examination, the examiner indicated, in pertinent part, that the Veteran had diabetic peripheral neuropathy.  He stated that the Veteran had peripheral neuropathy of the upper extremities of both the left and right sides, involving the radial, median, and ulnar nerves.  He also indicated that the Veteran had peripheral neuropathy of the lower extremities of both the left and right sides, involving the sciatic and femoral nerves.  It is important to note that the Veteran had been previously service connected for left lower extremity peripheral neuropathy involving the sciatic nerve, due to his service-connected lumbar spine disability, and also service connected for left upper extremity peripheral neuropathy involving the ulnar nerve.  Although it was indicated that peripheral neuropathy of these nerves was also due to service-connected diabetes mellitus, type II, the evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the nerves of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  See 38 C.F.R. § 4.14 (2013).  By rating decision of August 2012, the Veteran was service connected for right lower extremity peripheral neuropathy involving the sciatic nerve, and right upper extremity peripheral neuropathy involving the median nerve.  Therefore, considering the medical evidence of record indicating that the Veteran had peripheral neuropathy involving other nerves of the upper and lower extremities due to his service-connected diabetes mellitus, type II, service connection is warranted for peripheral neuropathy of the left lower extremity, involving the sciatic and femoral nerves; the right lower extremity, involving the femoral nerve; the left upper extremity, involving the radial, median, and ulnar nerves; and the right upper extremity, involving the radial and ulnar nerves, all due to service-connected diabetes mellitus, type II.  The Board cautions the Veteran that he may not be entitled to separate compensable ratings for each involved nerve, as the evaluation of the same manifestation under different diagnoses are to be avoided, as this would constitute pyramiding.  38 C.F.R. § 4.14.  Also, combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Note following DC 8719.

						(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating prior to February 23, 2007 is denied.  

From February 23, 2007 to May 7, 2007, a 10 percent rating, and no more, for diabetes mellitus, type II, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Since May 8, 2007, a rating in excess of 20 percent for diabetes mellitus, type II, is denied.  

Service connection for peripheral neuropathy of the left lower extremity, involving the sciatic and femoral nerves, secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for peripheral neuropathy of the right lower extremity, involving the femoral nerve, secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for peripheral neuropathy of the left upper extremity, involving the radial, median, and ulnar nerves, secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for peripheral neuropathy of the right upper extremity, involving the radial and ulnar nerves, secondary to service-connected diabetes mellitus, type II, is granted.  



_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


